Exhibit 10.2

 

Promissory Note

 

May 17, 2010

 

$ 250,000

 

County of Clark

 

State of Nevada

 

For value received, American Wagering, Inc., a Nevada corporation, with its
principal at 675 Grier Dr., Las Vegas, NV 89119, on behalf of itself and its
wholly owned subsidiaries, promises to pay to, or to the order of, Victor
Salerno, at 675 Grier Dr., Las Vegas, NV 89119 or such other place as
Mr. Salerno may designate from time to time, the principal sum of $250,000 or
the aggregate unpaid principal amount of all advances or re-advances by Victor
Salerno, Payee, pursuant to a Line of Credit, executed on May 17, 2010, and to
pay interest at 0%.

 

Promissor waives presentment, protest, demand, and notice of dishonor. No
renewal or extension of this note and no delay in the enforcement of this note
or in exercising any right or power of the payee shall affect the liability of
Promissor. The defense of the statute of limitations against any demands made by
the payee is waived by Promissor.

 

If a suit is commenced to enforce payment of this revolving credit note,
American Wagering, Inc. agrees to pay attorney’s fees and costs as the court in
such action may adjudge reasonable.

 

This note shall be governed by, and construed in accordance with the laws of
Nevada, with venue in Clark County.

 

Maker/Promissor: American Wagering, Inc.

 

 

By:

/s/ John Salerno

 

Name: John Salerno

 

Title: Secretary

 

Date:

May 17, 2010

 

 

--------------------------------------------------------------------------------